Citation Nr: 0910338	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper extremities and partial 
paralysis of the vocal cord due to surgery performed at a VA 
medical facility in February 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from December 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Columbia, 
South Carolina, RO.  In September 2005, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  The claim was remanded to the RO in March 2006 
for additional development.  

In a decision dated in July 2007, the Board denied the 
appeal.  The Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2008 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; an August 2008 Court order granted the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is in receipt of a 100 percent schedular rating, 
as well special monthly compensation for an additional 
disability rated 60 percent.  He contends that cervical spine 
surgery in February 2002 caused additional disability, in the 
form of peripheral neuropathy of the upper extremities, and 
vocal cord disability.  

The prior Board decision was vacated and remanded by the 
Court in August 2008, pursuant to a joint motion filed by the 
parties, citing, first, that the VA failed to discuss whether 
the "pre-existing peripheral neuropathy was aggravated by 
the surgery."  Unlike for service connection, the law and 
regulation pertaining to claims based on 38 U.S.C.A. § 1151 
do not use the term "aggravation" or "aggravated."  
Rather, the law refers to "additional disability," which is 
a broader term, encompassing not just an "increase in 
disability" of a specific disease or injury, as contemplated 
by the term aggravation (38 C.F.R. § 3.306(a)), but also 
other conditions, similar to the service connection concept 
of "secondary" conditions, but broader, as secondary to the 
surgery, and not simply to the underlying condition.  
Therefore, the term "aggravated" or "aggravation" is not 
often employed in decisions or medical opinions addressing 
38 U.S.C.A. § 1151 claims, as the term is more limiting in 
scope than the "additional disability" required for 
38 U.S.C.A. § 1151 claims, and the term is not used in the 
applicable law and regulations.  

Indeed, in the 1996 amendments to 38 U.S.C. § 1151, the term 
"aggravation" was struck from all instances in which it had 
previously appeared, and the term "qualifying additional 
disability" or "disability" used instead in discussing 
compensation under 38 U.S.C. § 1151.  Subsec. (a). Pub. L. 
104-204, Sec. 422(a)(1) (1996).  Nevertheless, the Court, 
pursuant to the joint motion, has vacated the decision for 
consideration of aggravation, and the VA must comply with 
that order.

The Board also observes that at least one point, there was a 
question as to whether the Veteran was performing his 
instructed exercises.  Additional disability caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(2008).  

The joint motion also cited the Board's failure to address 
whether any of the lay statements of record could be 
considered as observable evidence in the context of whether 
the Veteran experienced additional disability following 
surgery.  

The record establishes that you appeared at a hearing before 
a Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims files, and a copy of 
this REMAND, to a physician (i.e., M.D. or 
D.O.), preferably a specialist in cervical 
spine surgery, if available, for an 
opinion as to whether the veteran suffered 
additional peripheral neuropathy of the 
upper extremities caused or aggravated by 
VA treatment during the hospitalization 
from February to March 2002, for cervical 
spine surgery, and, if so, whether there 
was VA fault involved, and whether the 
condition was foreseeable.  

The opinion should address the following 
questions:  (The term "aggravation" must 
be specifically addressed where indicated, 
and VA is bound by the Court order, 
pursuant to joint motion, directing 
consideration of aggravation.)

A.  Additional disability due to VA 
treatment and fault
*  Was peripheral neuropathy of the upper 
extremities caused by VA treatment 
provided during the February to March 2002 
VA hospitalization, or aggravated by such 
treatment?
*  Was peripheral neuropathy of the upper 
extremities due to, or aggravated by, 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
furnishing the hospital care, medical or 
surgical treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?  
*  Did the Veteran follow properly given 
medical instructions, and, if not, did 
this result in any additional disability, 
or aggravation of peripheral neuropathy?

B.  Foreseeability and informed consent
*  Was the additional disability an event 
that was not reasonably foreseeable?  
I.e., would a reasonable health care 
provider have foreseen a risk of 
additional/aggravation of peripheral 
neuropathy?  The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided.  
*  Was the risk of additional/aggravation 
of peripheral neuropathy the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures?  If this 
cannot be answered without resort to 
speculation, please so state.

It would be helpful if the physician would 
use the following language in his or her 
opinion, if appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed should be provided.  

3.  Thereafter, adjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for peripheral 
neuropathy of the upper extremities and 
partial paralysis of the vocal cord 
resulting from treatment received during a 
hospitalization in a VAMC from February to 
March 2002, with consideration of the 
Veteran's testimony and the lay statements 
dated in September 2005.  Pursuant to 
joint motion and Court order, specifically 
address whether peripheral neuropathy was 
"aggravated" by the surgery and 
hospitalization.  If either claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




